651 So. 2d 813 (1995)
Stanley Dallas BURNS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-298.
District Court of Appeal of Florida, Fifth District.
March 10, 1995.
*814 Stanley Dallas Burns, pro se.
No appearance for appellee.
PER CURIAM.
Even though the lower court's stated reason for denial is erroneous, the summary denial of appellant's Rule 3.850 motion is affirmed without prejudice. Appellant may file an amended motion, in compliance with Rule 3.850(c)(3), that states "whether a previous postconviction motion has been filed, and if so, how many." See Daniels v. State, 597 So. 2d 967 (Fla. 5th DCA 1992); Evans v. State, 388 So. 2d 1366 (Fla. 5th DCA 1980). Moreover, several of the allegations in Appellant's Rule 3.850 motion are legally insufficient. If Appellant files an amended 3.850 petition, he shall file claims that meet the requirements of the rule. The lower court should address on the merits any legally sufficient claims of ineffective assistance of counsel raised in Appellant's motion.
AFFIRMED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.